FIRST AMENDMENT TO MANAGEMENT SERVICES AGREEMENT

 

This First Amendment to Management Services Agreement ("Amendment") is made and
entered into as of this 14th day of October 2008, by and among Interline
Resources Corporation, a Utah company, ("Interline"), and NorthCut Refining LLC,
a limited liability company, (the "Company") (which may be referred to herein
collectively as the "Parties" or individually as a "Party").

 

WITNESSETH:

 

WHEREAS, Interline is a member of the Company and the Manager under the
Company's Operating Agreement dated September 10, 2007 (the ("Operating
Agreement"); and

 

WHEREAS, Interline and the Company are parties to the Management Services
Agreement dated September 10, 2007 (the "Agreement"), pursuant to which
Interline is providing certain services to the Company and the Company is
compensating Interline for such services and for its managerial and supervisory
services contemplated by Section 5.5 of the Operating Agreement; and

 

WHEREAS, the Parties wish to amend the amount of the fees payable by the Company
under the Agreement, as set forth in this Amendment (capitalized terms used in
this Amendment but not defined shall have the meaning ascribed to them in the
Agreement).

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements herein contained, the Parties hereto agree as follows:




1. Amendment to Fees. Sections I.i and 2.e of the Management Services Agreement
of the Agreement are hereby amended to provide that, effective as of November I,
2008, the Company will pay Interline a monthly management fee of $60,000 for all
services provided by Interline under the Agreement and as contemplated in the
Operating Agreement, which amount shall not be subject to reduction following
the Completion Date. This amount will be paid monthly in arrears. Interline
agrees and acknowledges that no increase in the OP Service fee or payment of any
additional fee may be made to it or any of its affiliates, directly or
indirectly, except in accordance with Section 5.5 of the Operating Agreement.




2. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which when taken together, shall
constitute a whole. It shall be fully executed when each Party whose signature
is required has signed at least one counterpart notwithstanding that all Parties
have not executed the same counterpart. The Parties agree that signatures
transmitted by facsimile shall be binding as if they were original signatures.




3. Full Force and Effect. Except as set forth in this Amendment, all of the
terms and conditions contained in the Agreement shall remain the same and in
full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the

date first written above.




MANAGER:

THE COMPANY:




Interline Resources Corporation

Northcut Refining, LLC

By its Manager and Co-Interim Managers




Signature: /s/ Michael Williams_______

By: Michael Williams, President

Interline Resources Corporation,

Manager




Signature: /s/ Michael Williams_____

By:  Michael Williams, President




Northcut Holdings, LLC,

Co-interim Manager




Signature: /s/ Michael R. Burke_____

By: Michael R. Burke, Manager




PCG Midstream, LLC,

Co-interim Manager




Signature: /s/ Michael R. Burke

By: Michael R. Burke, Manager






